Case 1:20-cv-00052-RGA Document 8 Filed 01/22/20 Page 1 of 3 PagelD #: 212

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

Bench Walk Lighting LLC )
Plaintiff, )
)
)
Vv. ) CA: 20-cv-00052-UNA
)
Lite-On Technology Corporation
Defendant,
AFFIDAVIT

I, Alex Kurfuerst, Deputy Clerk, being first sworn, depose and say that
pursuant to Rule 4(f)(2)(C)(ii) of the Federal Rules of Civil Procedure, { did send on January 17,
2020, by Registered Mail, the Summons, Civil Cover Sheet, 7.1 Disclosure Form, Complaint
with Exhibits, Plaintiff's Report to the Commissioner of Patents and Trademarks, and Notice/
Consent of Availability of a United States Magistrate Judge to Exercise Jurisdiction forms in the
above referenced case to the following addresses:

1) Chairman, President, Officer, Managing Agent, and/or
General Agent
Lite-On Technology Corporation
392 Ruey Kwang Road, Neihu, Taipei | 14,
Taiwan, R.O.C.

SP Ratt —
Alex Kurfverst
Deputy Clerk
Sworn to and subscribed before me

this 17th NG. of January, 2020

“Thu “ta uan
veiw erk
Case 1:20-cv-00f SHIPS Dep yaenl 92 filed GN 22/2¢ Page #8PB PagelD #: 213

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

OFFICIAL USE 20 w SL
(4) <UILMTRST PR RF URBCY ay +
\Sni a
RQUY_N. king Sz.
Uda) mi 2 eien (DU (A3e\
Ly ye - On Tecnnoloay Corpo re¥ie
fe} : {2ye. en a
= a 4

“Tarusan 2.2% .C.
“806, Registered Mail Receipt Copy 1 - Customer

, ‘See Information on Reverse)
‘\7530-02-000-9051 = _
“e delivery information, visit our website at www.usps.com

 

i O80
| Fees een,
Posiage $ Extra Services & ed

| oP 624-50 esta ye 27
| Extra Services & Fees Osignanre Confirmation oh
| : ILS OO hd
3 ae = “"|CSignature Confirmatioh ~—f ..” . y ‘
2 8 Se ee Restricted Delivery ; . an

£6 x eel | 3 aa 1775 3

EO |(Return Receipt $0.00 AN ae

G8 | @lectronic)$ _#''s "Total Postage & Fees ._ -E
a > CRestricted Detivery $4 » {0} $ a, j
| F Customer Must Declare |Recelved Bt
Fullvalle 69 00 01/17/2020 “pele
i

 

FROM

 

 

(Please Print)
All Entries Must Be in Ballpoint or Typed

 

fo Be Completed By Customer

 

 

 

 

 

 

 

| ES UNITED STATES

POSTAL SERVICE
/USPS Customs Declaration and Dispatch Note
® Print in English using blue or black ink.
= Complete all SHADED fields before acceptance.

® See the Privacy Notice on the reverse of Copy 4.
RH002012488US

 

  
  

    

SHIPMENT INFORMATION (Conruen) — BOXED AREA IS FOR USPS-USE ONLY
USPS Official Use

   
      
  
 

Full Last Name Full First Name

    
 

EMS Scheduled Delivery Date
/ /
| Insured Fee (U.S. $)

Business Name (if applicable) : oo _ ~ [Sender's Telephone Total Postage/Fees (U SB

   

   

 
 
   

 
  

Address =

  

 

 

 

|
7. Sender's Emaif Addregs. °° "~ . SA NB, Addressee’s Email Address
: NP
~ — 7 a | rs a
Address-? 9. Exporter’s PANT?” an) ' . Exporter's Telephone (if applicable and known)
| 2029 |
City

 

 

  
 
  
   

 

 
 

ADDRESSEE'S INFORMATION
Full Last Name

ZIP Code™ 11. Importer’s Aeference (if anpiicable and known) |¥2. Importers Telephone (if applicable and known)
13. AES ITN (if applict / = :

) '14, AES Exemption — NOEEI§ (Gheck one IFapplicable)
MI US PS (0§30.36 (1§30.37(a) [1] §30.37(n)

lo § 30.37 (y) D1) Other
16. Cartificate Number (if apniicable)

 

       

Full First Name

Business Name (if applicable)

 

17. Invoice Number ifapplicable)

 

Addressee’s Telephone 15. Licensa Number (if applicable)

 

 

 

 

 

 

 

|
Address-1 18. Length (inches! ~-/19. Width dnehes) |20. Height (ches) st—=CS~S
us | | =
Address-2 Postal Code 21. Restrictions (if applicable — check all that apply) 122, Nondélivery Instructions (Check one)
OQuarantine (JReturn to Sender
_ . O Sanitary/Phytosanitary Inspection O Treat as Abandoned
Gity 74 [State/Province Country wil

 

23, Sender's Signature and Date

 

 
   

SLi edie) |
1. Category of items (Check ail that apply)

 

 

| | certify the particulars pies. in this customs declaration are Feeney a package oes
6 ial Sample [] Merct Di not contain any undeclared dangerous items, or items prohibit y¥ legislation or by
EDecument [Commercial Sa pe) Men pangs Fy Bangerous Goods postal or customs regulations. | have met all applicable export filing requirements under
Oait (Returned Goods oO Humanitarian Donation C] Other federal law and regulations. ‘
2. Detailed Description of Contents | 4. Net Weight (Ea) 5. Value (Ea) |For Business Mailers, for items in Block 2 (if the information is known)
(Enter only one item per line) 3, Quantity Los, ] Oz. US$ 34, HS Taal Number

 

 

[25. Country of Origin
|

 

 

 

 

 

 

 

 

6. Total |

 

PS Form 2976-R, April 2016 PSN 7530-17-000-7992 IMPORTANT: This package may be opened officially. 4 - Sender's Copy
Case 1:20-cv-00052-RGA Document8 Filed 01/22/20 Page 3 of 3 PagelD #: 214

OFFICE OF THE CLERK
UNITED STATES DISTRICT
COURT Unit 18
John A. Cerino DISTRICT OF DELAWARE 844 North King Street

CLERK U.S. Courthouse

Wilmington, DE 19801
(302)573-6170
www.ded.uscourts.gov

January 17, 2020

TO:

Chairman, President, Officer, Managing Agent, and/or General Agent
Lite-On Technology Corp. et al.
392 Ruey Kwang Road, Neihu, Taipei | 14, Taiwan, R.O.C.

RE: Bench Watk Lighting LLC v. Lite-On Technology Corporation
Civil Action No. 1:20-cv-00052-UNA

Enclosed please find copies of the Complaint (with exhibits), Civil Coversheet,
Notice of a Magistrate Judge’s Availability form, Summons, and counsel’s Affidavit and
request to the Clerk of Court for assistance with this mailing, Report on the Filing of an
Action Regarding a Patent or Trademark, and Fed. R. Civ. P. 7.1 Corporate Disclosure
Statement.

This service is made by U.S. Registered Mail, return receipt requested, pursuant
to Federal Rule of Civil Procedure 4(f)(2)(C)(ii) and 4(h)(2). Pursuant to Federal Rules of
Civil Procedure 12(a){ii) you have ninety (90) days in which to file an answer to the
complaint, filed with this Court and served upon the plaintiffs attorney as noted on
the complaint and summons. Sincerely, ,

BY: JOHN A. CERINO
Uk Ranpsans CLERK

 

APK Bn
_” Enctosures(as stated)
